Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-1094

IN RE: JOEL D. JOSEPH,
                       Respondent.
Bar Registration No. 183830                              BDN: 261-15

BEFORE:       Fisher, Associate Judge, and Nebeker and Reid, Senior Judges.

                                      ORDER
                             (FILED - December 17, 2015)

      On consideration of the certified opinion of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Comm’n of Maryland v. Joseph, 31 A.3d 137 (Md. 2011), this court’s
October 8, 2015, order directing respondent to show cause why reciprocal discipline
should not be imposed, the response of respondent, the statement of Bar Counsel
regarding reciprocal discipline, the lodged reply of respondent, and it appearing that
respondent filed his D.C. Bar R. XI, §14 (g) affidavit on October 29, 2015, it is

       ORDERED that the Clerk shall file the lodged reply of respondent. It is

       FURTHER ORDERED that Joel D. Joseph is hereby disbarred from the
practice of law in this jurisdiction, nunc pro tunc to October 29, 2015. To the extent
respondent challenges imposition of reciprocal discipline by attempting to re-litigate
the discipline imposed by the state of Maryland, such a challenge is improper in
reciprocal disciplinary proceedings, see In re Zdravkovich, 831 A.2d 964, 969 (D.C.
2003) (“Put simply, reciprocal discipline proceedings are not a forum to reargue the
foreign discipline.”). Further, to the extent that respondent argues that there was a
deficiency of evidence to support the originating jurisdiction’s findings that he
engaged in misrepresentations as to his residence when he filed a motion to appear
pro hac vice, he was permitted to submit evidence and argument in the originating
jurisdiction on why he should not be disbarred.

                                           PER CURIAM